  Case 15-33342         Doc 35     Filed 01/07/19 Entered 01/07/19 09:33:32              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-33342
         KAREN M FERGUSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/30/2015.

         2) The plan was confirmed on 12/09/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/02/2018.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,483.00.

         10) Amount of unsecured claims discharged without payment: $22,599.49.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-33342      Doc 35      Filed 01/07/19 Entered 01/07/19 09:33:32                      Desc Main
                                   Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $6,840.05
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $6,840.05


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $4,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $309.37
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,309.37

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim        Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                Secured       13,292.00     13,346.42        13,346.42            0.00       0.00
AMERICAN HONDA FINANCE CORP   Unsecured           0.00           NA               NA            0.00       0.00
BANK OF AMERICA               Unsecured           0.00           NA               NA            0.00       0.00
Bank of America               Unsecured           0.00           NA               NA            0.00       0.00
Bank of America               Unsecured           0.00           NA               NA            0.00       0.00
Bank of America               Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                   Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured      1,804.00       1,827.81         1,827.81        229.92        0.00
CAPITAL ONE BANK USA          Unsecured         824.00        834.72           834.72        105.00        0.00
CAPTIALONE                    Unsecured           0.00           NA               NA            0.00       0.00
CAPTIALONE                    Unsecured           0.00           NA               NA            0.00       0.00
CCS FIRST SAVINGS BANK        Unsecured           0.00           NA               NA            0.00       0.00
CCS FIRST SAVINGS BANK        Unsecured         489.00           NA               NA            0.00       0.00
CERASTES LLC                  Unsecured      1,046.00       1,026.11         1,026.11        129.08        0.00
CHASE                         Unsecured           0.00           NA               NA            0.00       0.00
CHASE MTG                     Unsecured           0.00           NA               NA            0.00       0.00
CITICORP CREDIT SERVICES      Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                 Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                 Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                 Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                 Unsecured           0.00           NA               NA            0.00       0.00
CREDIT ONE BANK               Unsecured      1,699.00            NA               NA            0.00       0.00
DISCOVER FIN SVCS LLC         Unsecured           0.00           NA               NA            0.00       0.00
DRY GOODS                     Unsecured         380.00           NA               NA            0.00       0.00
DSNB MACYS                    Unsecured           0.00           NA               NA            0.00       0.00
Gemb/walmart                  Unsecured         525.00           NA               NA            0.00       0.00
GETTINGTON                    Unsecured         944.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-33342       Doc 35       Filed 01/07/19 Entered 01/07/19 09:33:32                  Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim       Principal      Int.
Name                               Class    Scheduled      Asserted      Allowed        Paid         Paid
GMAC                            Unsecured           0.00           NA           NA            0.00       0.00
HARRIS BANK                     Unsecured           0.00           NA           NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      2,681.00       2,355.78     2,355.78        296.33        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         575.00        575.86       575.86          72.44       0.00
JERRY CHOW M D LTD              Unsecured         249.00           NA           NA            0.00       0.00
MERRICK BANK                    Unsecured      1,062.00       1,056.66     1,056.66        132.92        0.00
MIDLAND FUNDING                 Unsecured           0.00        517.79       517.79          65.13       0.00
MIDLAND FUNDING                 Unsecured         479.00        479.77       479.77          60.35       0.00
MIDLAND FUNDING                 Unsecured         671.00        675.53       675.53          84.98       0.00
MIDLAND FUNDING                 Unsecured         608.00        608.39       608.39          76.53       0.00
MIDLAND FUNDING                 Unsecured         418.00        418.17       418.17          52.60       0.00
PRA RECEIVABLES MGMT            Unsecured         790.00        757.13       757.13          95.24       0.00
PRA RECEIVABLES MGMT            Unsecured      2,078.00       2,147.98     2,147.98        270.20        0.00
QUANTUM3 GROUP LLC              Unsecured         698.00        698.52       698.52          87.87       0.00
QUANTUM3 GROUP LLC              Unsecured      1,162.00       1,131.73     1,131.73        142.36        0.00
QUANTUM3 GROUP LLC              Unsecured         915.00        915.45       915.45        115.16        0.00
QUANTUM3 GROUP LLC              Unsecured         150.00        726.16       726.16          91.34       0.00
QUANTUM3 GROUP LLC              Unsecured      1,148.00       1,148.81     1,148.81        144.51        0.00
QUANTUM3 GROUP LLC              Unsecured         394.00        397.26       397.26          49.97       0.00
QUANTUM3 GROUP LLC              Unsecured         692.00      1,480.18     1,480.18        186.19        0.00
SEARS/CBSD                      Unsecured           0.00           NA           NA            0.00       0.00
SYNCB                           Unsecured           0.00           NA           NA            0.00       0.00
SYNCHRONY BANK                  Unsecured         124.00        124.99       124.99          15.72       0.00
SYNCHRONY BANK                  Unsecured           0.00           NA           NA            0.00       0.00
SYNCHRONY BANK                  Unsecured           0.00           NA           NA            0.00       0.00
TARGET                          Unsecured           0.00           NA           NA            0.00       0.00
TD BANK USA                     Unsecured         213.00        213.37       213.37          26.84       0.00
TNB TARGET                      Unsecured           0.00           NA           NA            0.00       0.00
TNB TARGET                      Unsecured           0.00           NA           NA            0.00       0.00
VON MAUR                        Unsecured           0.00           NA           NA            0.00       0.00
WELLS FARGO                     Unsecured           0.00           NA           NA            0.00       0.00
WFNNB                           Unsecured         726.00           NA           NA            0.00       0.00
WFNNB                           Unsecured           0.00           NA           NA            0.00       0.00
WFNNB                           Unsecured           0.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-33342         Doc 35      Filed 01/07/19 Entered 01/07/19 09:33:32                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                           $13,346.42                $0.00            $0.00
       All Other Secured                                      $0.00                $0.00            $0.00
 TOTAL SECURED:                                          $13,346.42                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $20,118.17          $2,530.68              $0.00


Disbursements:

         Expenses of Administration                             $4,309.37
         Disbursements to Creditors                             $2,530.68

TOTAL DISBURSEMENTS :                                                                        $6,840.05


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
